83023: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20738: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83023


Short Caption:MARTINEZ VS. AVILA, JR. (CHILD CUSTODY)Court:Supreme Court


Related Case(s):77242


Lower Court Case(s):Clark Co. - Eighth Judicial District - D515892Classification:Civil Appeal - Family Law - Fast Track Child Custody


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:06/17/2021 / Levitt, LansfordSP Status:Completed


Oral Argument:03/07/2022 at 1:30 PMOral Argument Location:Carson City


Submission Date:03/07/2022How Submitted:After Oral Argument


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantHenry OlivaFred C. Page
							(Page Law Firm)
						


AppellantRosie MartinezFred C. Page
							(Page Law Firm)
						


RespondentIgnacio Avila, Jr.Michael J. Burton
							(McFarling Law Group)
						Kimber L. Laux
							(McFarling Law Group)
						Emily M. McFarling
							(McFarling Law Group)
						





Docket Entries


DateTypeDescriptionPending?Document


06/08/2021Filing FeeFiling Fee due for Appeal. (SC)


06/08/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-16427




06/08/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-16429




06/08/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)21-16435




06/10/2021Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet (SEALED). (SC)


06/10/2021Notice of Appeal DocumentsFiled District Court Minutes dated May 26, 2021. (SC)21-16661




06/16/2021Filing FeeFiling Fee Paid. $250.00 from Fred Page.  Check no. 1816. (SC)


06/16/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)21-17382




06/16/2021Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)21-17419




06/17/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC)21-17433




06/17/2021Notice/IncomingFiled Respondent's Notice of Appearance for Emily McFarling. (SC)21-17484




06/17/2021Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge. (SC)21-17500




06/17/2021Notice/IncomingFiled Appellants' Proof of Service on Settlement Judge. (SC)21-17551




06/23/2021Notice/IncomingFiled Notice of Appearance (Emily McFarling as counsel for Respondent). (SC)21-18148




07/02/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-19102




07/02/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated Pursuant to NRAP 3E. Appellant/Respondent will not be retaining counsel for this appeal and thus the appeal is removed from the settlement program. Appellant(s): 14 days transcript request; 40 days fast track statement and appendix; Respondent(s): 21 days from fast track statement to file fast track response.  (SC)21-19128




07/08/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 6/23/20 and 4/16/21.  To Court Reporter: Verbatim Reporting and Transcription. (REJECTED PER 7/8/21 NOTICE). (SC)


07/08/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-19655




07/08/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 6/23/20 and 4/16/21. To Court Reporter: Unknown. (SC)21-19691




07/19/2021MotionFiled Appellant's Motion to Extend Time to File Docketing Statement. (SC)21-20728




07/19/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-20730




07/26/2021Order/ProceduralFiled Order Granting Motion.  Appellants' motion for an extension of time to file the docketing statement is granted.  The docketing statement was filed on July 19, 2021.  (SC)21-21583




08/09/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Fast Track Statement and Appendix due: August 18, 2021. (SC).21-23034




08/16/2021MotionFiled Appellants' Motion to Extend Time in Which to File Opening Brief (Fast Track Statement). (SC)21-23724




08/17/2021Order/ProceduralFiled Order. Appellants' motion for an extension of time to file the fast track statement is granted as follows. Fast track statement and appendix due: 30 days. To date, Verbatim Reporting & Transcription has not filed the notice of delivery required by NRAP 3E(c)(2)(C). Court reporter notice of delivery due: 14 days. fn1 [Appellants refer to an "opening brief" in their motion. Appellants are reminded this is a fast track appeal, governed by the provisions of NRAP 3E.]. (SC)21-23992




08/31/2021TranscriptFiled Notice from Court Reporter. Maria Balagtas stating that the requested transcripts were delivered.  Dates of transcripts: 06/23/20 and 04/16/21. (SC)21-25312




09/16/2021Fast Track BriefFiled Appellants' Fast Track Statement. (SC)21-26927




09/17/2021AppendixFiled Appellant's Appendix - Volume 1. (SC)21-26928




09/17/2021AppendixFiled Appellants' Appendix - Volume 2. (SC)21-26929




09/17/2021AppendixFiled Appellants' Appendix - Volume 3. (SC)21-26930




09/17/2021AppendixFiled Appellants' Appendix - Volume 4. (SC)21-26931




10/07/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's fast track response due:  October 14, 2021. (SC)21-28775




10/14/2021Fast Track BriefFiled Respondent's Fast Track Response. (SC)21-29606




10/14/2021AppendixFiled Respondent's Appendix to Fast Track Response. Vol. 1. (SC)21-29607




10/14/2021AppendixFiled Respondent's Appendix to Fast Track Response. Vol. 2. (SC)21-29608




11/16/2021Case Status UpdateFast Track Briefing Completed. (SC)


02/03/2022Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on March 7, 2022, at 1:30 p.m. in Carson City.  Argument shall be limited to 30 minutes.  (SC)22-03723




02/22/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-05754




03/07/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court En Banc. (SC).


06/30/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Stiglich, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering/Herndon. 138 Nev. Adv. Opn. No. 49. En Banc. (SC).22-20738




07/26/2022RemittiturIssued Remittitur. {SC}22-23397




07/26/2022Case Status UpdateRemittitur Issued/Case Closed {SC}



Combined Case View